—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered March 16, 2000, which, upon a jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contentions, none of the trial rulings challenged on appeal warrant reversal, “since they reflect an appropriate exercise of the trial court’s discretionary power to control the litigation before it” (Hornick v Mandel, 166 AD2d 361).
In addition, at no time did the Trial Judge demonstrate a personal bias against the plaintiff or in favor of the defendant. O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.